DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 11 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,913,911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the outstanding issues set forth in the previous office action. Following is a restatement discussing allowability of the claims.
The claimed treatment composition and its use in a treatment process for remediating H2S in a contaminated liquid is considered to distinguish over the prior art.
Talley (US 2010/0056404) is considered to be the closest prior art and is directed to treating hydrogen sulfide-containing fluids (see Abstract). The treatment composition used may comprise a hydroxide compound (see [0011], NaOH or KOH), an organic acid (see [0010], wherein the peroxygen component of the composition may be peracetic acids), a chelating agent (see [0027]; [0075], including EDTA), water (see [0010], the peroxygen component is an aqueous solution), and a surfactant (see [0013]; [0069], including sodium lauryl sulfate).
Talley does not disclose wherein the organic acid is selected from fulvic acid or humic acid.
Walia et al (US 2015/0037274) discloses a highly alkalized humic and fulvic filter reagent for the removal of multiple contaminants, including H2S, from a gas (see Abstract; [0006]-[0008]).
In this regard, while Walia is relevant with respect to a general teaching of use of humic acid and fulvic acid for hydrogen sulfide removal from a fluid (gas), there lacks any suggestion or motivation which would lead a person of ordinary skill in the art to modify Talley to use humic and/or fulvic acid in place of the organic acids disclosed as suitable in the Talley reference, in particular in combination with the other elements of the composition disclosed in Talley.
For these reasons, the specific claimed composition components as a hydrogen sulfide remediating composition is considered to patentably distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772